Citation Nr: 0827044	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  03-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation due 
to individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to July 
1991.  

This matter was most recently before the Board of Veterans 
Appeals (Board) in May 2006, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  Such remand was 
primarily for readjudication of the aforementioned issue, 
based on the Board's grant of a 60 percent rating for the 
veteran's service-connected migraine headaches, effective 
from January 2002.  Following the AMC's completion of the 
requested actions, the case has since been returned to the 
Board for further review.  

In July 2008, the veteran was advised that the Veterans Law 
Judge who conducted his Board hearing at the RO in October 
2005 was no longer employed by the Board.  In addition, he 
was therein afforded the opportunity of appearing at another 
hearing before a Veterans Law Judge who would decide his 
appeal.  In response, the veteran indicated that he did not 
desire an additional hearing and that it was his request for 
the Board to consider his case based on the evidence of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a single service-connected disability, 
that of migraine headaches, for which a 60 percent rating has 
been in effect since January 2002.  

3.  The disability evaluation of 60 percent for one 
disability meets the schedular requirements for TDIU 
entitlement.

4.  The veteran reports having a high school education and 
work experience as a supervisor and dispatcher, with all 
full-time work reportedly ceasing in August 2001.  

5.  The veteran's service-connected disability, alone, does 
not preclude substantially gainful employment consistent with 
his educational and occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.340, 3.341, 
4.3, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was previously remanded by the 
Board in May 2006, and on one or more prior occasions, so 
that additional development could be undertaken.  All of the 
actions previously sought by the Board through its prior 
development requests appear to have been completed to the 
extent possible, and it is of note that neither the veteran, 
nor his representative, contends otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters furnished to him by the RO and AMC 
in August 2004, June 2006, and January and April 2007.  While 
no longer required, the appellant was also notified that he 
should submit all pertinent evidence in his possession and he 
was duly advised of the Court's holding in Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the full VCAA notice, including that 
pertaining to Dingess-Hartman, was provided to the veteran-
appellant subsequent to the RO's initial decision in July 
2002, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating: 
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

In terms of the Vazquez-Flores requirements, the record 
reflects that the RO and AMC have directly advised the 
veteran of the criteria for the assignment of a TDIU.  The 
veteran has acknowledged his receipt of this information and 
the allegations he advances are reflective of the applicable 
criteria establishing TDIU entitlement.  That is, the 
arguments presented by and on behalf of the veteran reflect 
actual knowledge of what is required to substantiate his 
claim for a TDIU.  Sanders, supra; Dalton, supra.  

Moreover, the record in this instance demonstrates that full 
VCAA notice was effectuated prior to the issuance of the 
final supplemental statement of the case by the AMC in April 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  There is otherwise no 
showing that more timely VCAA notice would not have operated 
to alter the outcome of the issues herein presented for 
review.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no 
prejudice").  In view of the foregoing, the Board cannot 
conclude that any defect in the timing of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various examination and 
treatment reports compiled since the veteran's discharge from 
service, including the reports of multiple VA medical 
examinations.  Findings and opinions from those VA medical 
evaluations are sufficiently detailed and comprehensive in 
scope so as to permit the Board to fairly and accurately 
evaluate the TDIU claim presented and it is of note that the 
veteran does not contend otherwise.  Accordingly, this matter 
may be decided on the basis of the evidence already of 
record, which is such as to permit entry of an appellate 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), 3.326, 3.327; see also McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the TDIU Claim

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration. Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
word substantially suggests an intent to impart flexibility 
into a determination of the veteran's overall employability, 
as opposed to requiring the appellant to prove that he is 100 
percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed. Cir. 2001).

In the matter at hand, service connection has been 
established for a single disability, that of migraine 
headaches.  By action of the Board in May 2006, an initial 
rating of 60 percent was assigned for that disorder, 
effective from January 25, 2002.  On that basis, the 
schedular requirements for the assignment of a TDIU set forth 
in 38 C.F.R. § 4.16(a), are met.

The question thus presented by the veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability.  38 C.F.R. § 4.16(b).  The veteran asserts in 
oral and written testimony that he is entitled to a TDIU on 
the basis of his headaches which are occurring two to three 
times weekly in varying severity and duration.  At times, his 
headaches cause him to waken during the night and there is a 
resulting loss of sleep and fatigue during the course of the 
following day.  Regular use of sick leave for full or partial 
days is necessitated due to his headaches and that practice 
was found to be a problem by his former employers.  

In his TDIU application filed in February 2000, the veteran 
reported having completed 12 years of formal schooling and 
last working on a full-time basis in August 2001.  His past 
work experience was noted to be as a supervisor and 
dispatcher, with some other work as a consultant.  

The fact that the veteran's single service-connected 
disability is evaluated as 60 percent disabling indicates 
recognition by VA that there is present significant resulting 
disability and a corresponding industrial impairment.  See 38 
C.F.R. § 4.1. Moreover, the Board has previously determined 
that the 60 percent rating is in part the result of a 
resulting marked interference with employment, pursuant to 
38 C.F.R. § 3.321(b) (2007).  Such rating, however, is not 
dispositive of the question of whether service-connected 
disability precludes the veteran from securing and following 
a substantially gainful occupation.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). " Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a).  The Court noted the following standard 
announced by the United States Eighth Circuit Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Notwithstanding the veteran's extended unemployment since 
August 2001, such unemployment is not dispositive of the 
question of whether the veteran's service connected 
disability precludes all forms of substantially gainful 
employment consistent with his education and employment 
background.  It is significant that no evidence is presented 
from any former employer or prospective employer with whom 
the veteran sought to obtain work, or from any medical 
professional, indicating that he is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected headaches.  During the context of the 
instant appeal, VA obtained a medical examination and opinion 
as to the veteran's TDIU entitlement.  In this regard, notice 
is taken that a January 2006 opinion from a VA physician was 
to the effect that it was less than likely the veteran's 
migraine headaches precluded his performance of any gainful 
employment, as the physician noted that it was very rare for 
an individual to suffer migraine headaches which would 
preclude all forms of employment.  Further, the physician 
observed that the veteran had obtained some degree of control 
over his headaches with use of current medications.  Thus, 
the only competent opinion that addresses the employability 
question at hand weighs against the claim.

While the undersigned is sympathetic to the veteran's 
concerns, his assertions that he is rendered unemployable by 
reason of his one and only service-connected disability are 
unsupported and otherwise contrary to the evidence contained 
within the claims folder.  The record does not document the 
presence of functional limitations imposed by his service-
connected migraine headaches which would preclude him from 
securing and maintaining a substantially gainful occupation 
consistent with his educational and occupational background.  
On that basis, it cannot reasonably be concluded that the 
veteran is rendered unemployable by service-connected 
disability and there is otherwise no basis for assignment of 
a TDIU on a schedular or extraschedular basis.  

As a preponderance of the evidence is against the veteran's 
claim for a TDIU, the benefit-of-the- doubt rule is 
inapplicable and the benefit sought on appeal must be denied.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.


ORDER

Entitlement to a TDIU is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


